                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION

 UNITED STATES OF AMERICA,

        v.                                                 CASE NO.: 4:18-cr-260

 PATRICK KENNALLY,

                Defendant.

                                           ORDER

       Before the Court is the Defendant’s Motion for Leave to File Sentencing Memorandum

and Its Exhibits Under Seal. (Doc. 1072.) After careful consideration and for good cause shown,

the Court GRANTS the Defendant’s Motion. Accordingly, the Court DIRECTS the Clerk of

Court to FILE UNDER SEAL the Defendant’s Sentencing Memorandum, including any exhibits,

all of which shall remain under seal until further Order of the Court.

       SO ORDERED, this 30th day of July, 2019.




                                      R. STAN BAKER
                                      UNITED STATES DISTRICT JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA
